Title: James W. Wallace to Thomas Jefferson, 7 September 1814
From: Wallace, James W.
To: Jefferson, Thomas


          Dear sir Dumfries 7th Sept 14
          The day before yesterday the Enemies ships after loading with flour Tobacco & merchandize, with the ships surrenderd to them at alexa came down the
			 Potomac—12 miles  below alexandria at the white house on the Virginia side, Com Porter with the militia was stationd—the whole number marines and militia 3,000.  Porters cannons were  3–18 Pounders—2–12 Pounders, four sixs & 4 four pounders—two frigates  anchored 150 yds from the fort, and in 40 minutes drove off the marines &c having dismantled the greater part of the Cannons—the Enemy continued firing furiously for two hours, after they could not
			 see a man,
			 supposing they might injure them in the woods—leaving the white house com— Perry at the Indian head 4 miles below on the Maryland Shore commenced his fire, which continued longer than Porters, but was also very soon silenced—the
			 Enemies fire kept up at the trees & hills—they are now, sailing down the river, not having noticd this place—the  troops stationd at the mouth (75 infantry—32 cavalry) of the creek (4 miles below Dumf’s,) are coming up. the fire at the white house was not mischievous I beleive to either side—we lost 10 killed—15 Wounded I expect
			 the troops on this side of the
			 Potomac will march to Richmond, tis supposed their next attack will be there—I attentively viewed the fleet, I could only see the fore top Gallant mast of one frigate missing, & no other mark of injury, but heard their hammers—Men and things
			 seem much confused wherever I go—the people seem to have lost confidence in all men, party spirit, rather abates, but something worse, threatens
          my respects to the montechello famely & Mrs B
          God bless You sirJames W. Wallace
        